Citation Nr: 1438639	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted for that disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.

3.  Entitlement to an increased disability rating for calculi of the kidney, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 through September 1966.  This period of duty included service in Vietnam from November 1965 through September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2011 and in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In the July 2011 rating decision, the RO reopened the Veteran's claim for service connection for bilateral hearing loss but denied service connection.  The RO also granted service connection for coronary artery disease, effective from July 24, 2006, and assigned a 10 percent initial disability rating.  The Veteran has perfected a timely appeal in which he challenges the RO's denial of service connection for bilateral hearing loss and the initial disability rating assigned for coronary artery disease.

In the November 2012 rating decision, the RO denied the Veteran's claim for an increased disability rating for calculi of the kidney, currently rated as 10 percent disabling.  A timely Notice of Disagreement (NOD) as to that issue was received from the Veteran in December 2012.  Despite the same, the Veteran has yet to be provided a Statement of the Case (SOC) addressing the disability rating assigned for calculi of the kidney.

The Veteran testified during a June 2012 Board hearing.  A transcript of this testimony is associated with the claims file.

The issues of the Veteran's entitlement to an initial disability rating in excess of 10 percent for coronary artery disease and an increased disability rating for calculi of the kidney, currently rated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2010 Board decision denied the Veteran's initial claim for service connection for bilateral hearing loss and the Veteran was provided a copy of that decision on June 18, 2010.
 
2.  The Veteran's current request to reopen his claim for service connection for bilateral hearing loss was received in September 2010.
 
3.  The evidence associated with the claims file since the Board's June 2010 decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's bilateral hearing loss resulted from acoustic trauma sustained during his active duty service.

4.  The Veteran sustained acoustic trauma during his active duty service.

5.  The Veteran has disabling bilateral hearing loss.

6.  The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss resulted from his in-service acoustic trauma.



CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the Board's final June 2010 decision is new and material, and the Veteran's claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the fully favorable action taken below as to the issue concerning the Veteran's bilateral hearing loss claim, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time. Indeed, any such action would result only in delay.

II.  New and Material Evidence

By way of history, the Veteran's original claim for service connection for bilateral hearing loss was received in July 2006.  This claim was denied in a July 2007 rating decision issued by the RO in Hartford, Connecticut.  The Veteran subsequently perfected a timely appeal of this denial.  In a June 2010 decision, the Board denied service connection for bilateral hearing loss on the basis that the evidence available at that time did not show that the Veteran's hearing loss was sustained during his active duty service or as a result of an injury or illness sustained during active duty service.  Under 38 U.S.C.A. § 7104(a), the June 2010 Board decision is final.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to the question of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final June 2010 Board decision, the evidentiary record consisted of the Veteran's service treatment records, recorded findings from an August 2003 audiometric test, a January 2007 VA audiological examination report, and the transcript of the Veteran's April 2010 Board hearing testimony. 

Since the June 2010 Board decision, VA has obtained additional evidence that has been associated with both the paper claims file and the electronic claims files stored on VA's "Virtual VA" and "VBMS" systems.  This evidence includes additional records for private treatment received by the Veteran through March 2012, records from additional VA treatment received through October 2012, a June 2011 VA audiological examination report, and the transcript of the Veteran's June 2012 Board hearing.

Overall, the newly obtained evidence raises the possibility that the Veteran's hearing loss may indeed have resulted from acoustic trauma sustained during service.  In that regard, a January 2011 letter from the Veteran's private physician,  Dr. T.K.C., expresses the favorable opinion that the Veteran's hearing loss was likely related to his active duty service.  During his June 2012 Board hearing, the Veteran continued to testify that he was exposed to jet engine noise, helicopter noise, and noise from discharging gunfire and artillery during his documented Vietnam service.

Given the above, the Board finds that new and material evidence has been received and that the Veteran's claim for service connection for bilateral hearing loss must be reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Bilateral Hearing Loss

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the foregoing general principles, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Here, the Veteran has credibly alleged in his claims submissions and his April 2010 and June 2012 Board hearing testimony that he sustained acoustic trauma from constant jet engine noise, helicopter noise, and enemy artillery attacks during his active duty service.  He testified further that he was not issued hearing protection at any time during service.  Although the service treatment records do not reflect any subjective complaints or objective findings of hearing impairment, the Veteran has also credibly reported that he began noticing some loss of hearing within a couple of years of leaving the service.  As the Veteran also testified during his prior April 2010 Board hearing, he worked in a factory following his separation from service.  The Veteran denied extensive occupational acoustic trauma and described that he worked primarily in an office within the factory.  He stated that factory noise consisted primarily of noise from press stamping machines, which compared to his in-service acoustic trauma, was relatively slight.

Repeated post-service audiometric testing performed during VA examinations in January 2007 and June 2011 and during private audiometric testing performed in August 2003 and October 2010 all showed disabling bilateral hearing loss, as defined under 38 C.F.R. § 3.385.  In a January 2011 opinion, the Veteran's private physician, Dr. T.K.C. opined that, "[i]t is a virtual medical certainty that [the Veteran's] service time noise exposure contributed substantially, if not entirely to his hearing loss."  As Dr. T.K.C.'s favorable opinion is accompanied by a full discussion of the Veteran's in-service acoustic trauma and subsequent history of hearing impairment, this opinion appears to be based upon an accurate understanding of the Veteran's history, and moreover, is essentially consistent with the other evidence in the record.

As noted above, a VA examination of the Veteran's hearing was performed in January 2007; however, the examiner did not offer an opinion as to the cause or origin of the Veteran's hearing loss.  The June 2011 VA examiner opined that the Veteran's hearing loss was not likely related to his active duty service because the service treatment records were silent for any hearing-related complaints or findings.  However, the examiner did not address or discuss the Veteran' reports that he first noticed hearing loss only two years after leaving the service.  In the absence of such discussion, it is unclear as to whether the examiner considered this information and how this information would affect the examiner's negative opinion.

In view of the foregoing, and in view of the Veteran's credible statements that he first noted hearing loss a short time after his separation from service, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current hearing loss was caused by his in-service acoustic trauma.  Resolving reasonable doubt as to that question in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted by the evidence.  To that extent, this appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.



REMAND

With regard to the issue of the Veteran's entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, the Veteran was scheduled to undergo a VA examination of his coronary artery disease in June 2011.  Apparently, the Veteran did not report to the scheduled examination, as the January 2012 Statement of the Case (SOC) notes that the Veteran "refused to report for a VA heart examination scheduled on June 8, 2011."

During his June 2012 Board hearing, the Veteran testified that he was never notified of the June 2011 VA heart examination and was thus unaware of the examination. Consistent with this testimony, a review of the claims file does not indicate that the Veteran was ever provided notice of the June 2011 VA heart examination, although notices mailed to the Veteran of other VA examinations are associated with the record.  Indeed, the Veteran appears to have reported for all of his other scheduled VA examinations.

Under the circumstances, it appears likely that the Veteran was unaware of the scheduled June 2011 VA heart examination.  VA should reschedule the Veteran's VA heart examination at this time to assess the current manifestations, symptoms, and severity of the Veteran's coronary artery disease.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran's claim for an increased disability rating for calculi of the kidney, currently rated as 10 percent disabling, was denied in a November 2012 rating decision.  A timely NOD as to that issue was received from the Veteran in December 2012.  Despite the same, the Veteran has yet to be provided an SOC addressing the disability rating assigned for calculi of the kidney.

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Here, where the Veteran has not yet been provided an SOC addressing the issue of his entitlement to a higher disability rating for calculi of the kidney, he has not yet had an opportunity to perfect his appeal as to that issue.  Under the circumstances, VA must provide the Veteran with an SOC pertaining to that issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his coronary artery disease since October 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for an increased disability rating for calculi of the kidney, currently rated as 10 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Statement of the Case and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning that issue.  38 C.F.R. § 20.302(b) (2013). 

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue should be returned to the Board for further appellate review.
 
3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an initial disability rating in excess of 10 percent for coronary artery disease.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo a new VA examination of his coronary artery disease.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his coronary artery disease since October 2012.
 
4.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, performed by an appropriate physician, to determine all manifestations and symptoms associated with, and the current severity of, the Veteran's coronary artery disease.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct an interview of the Veteran and any tests and studies deemed necessary.  All subjectively reported symptoms and functional impairment should be reported.  The examiner should also report all clinical findings from the examination, to include a discussion of the Veteran's Metabolic Equivalent of Task (MET) scores and whether the Veteran has any congestive heart failure or other symptoms such as fatigue; angina; dizziness; syncope; left ventricular dysfunction; cardiac hypertrophy; and/or dilatation on electrocardiogram, echocardiogram, or x-rays.  Finally, the examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  
 
7.  After completion of the above development, the issue of the Veteran's entitlement to an initial disability rating in excess of 10 percent for coronary artery disease should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


